Exhibit 10.3

SCRIPPS NETWORKS INTERACTIVE, INC.

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

Summary of Performance-Based Restricted Stock Unit Grant

Scripps Networks Interactive, Inc. (the “Company”), grants to the Grantee named
below, in accordance with the terms of the Scripps Networks Interactive, Inc.
2008 Long-Term Incentive Plan (the “Plan”) and this Performance-Based Restricted
Stock Unit Agreement (the “Agreement”), the contingent right to receive the
Target Number of Stock Units set forth below:

 

Name of Grantee:  

 

  Target Number of Stock Units:  

 

  Grant Date:   February     , 2009 Performance Goal:   Company segment profit
of $                 during the Performance Period Performance Period:   January
1, 2009 to December 31, 2009

Terms of Agreement

1. Grant of Award. Subject to and upon the terms, conditions, and restrictions
set forth in this Agreement and in the Plan, the Company hereby grants to the
Grantee as of the Grant Date this Performance Award (the “Performance Award”),
which represents the contingent right to receive the Target Number of Stock
Units (the “Restricted Stock Units”) set forth above.

2. Performance Goal; Determinations and Adjustments.

(a) The Grantee’s right to receive a credit of all, a portion, or a multiple of
the Target Number of Stock Units shall be contingent upon the extent to which
the Company achieves the Performance Goal set forth above for the Performance
Period set forth above, in accordance with the performance schedule attached as
an exhibit to this Agreement (the “Performance Matrix”).

(b) All determinations involving the Performance Goal shall be based on
Generally Accepted Accounting Principles (“GAAP”) in effect at the time the
objectives are established without regard to any change in accounting standards
that may be required by the Financial Accounting Standards Board after the
objectives are established and shall exclude extraordinary items as determined
by the Company’s independent auditors in accordance with GAAP.

(c) If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, the manner in which it
conducts business or other events or circumstances render the Performance Goal
to be unsuitable, the Committee



--------------------------------------------------------------------------------

may modify the Performance Goal or the related levels of achievement, in whole
or in part, as the Committee deems appropriate; provided, however, that no such
action may result in the loss of the otherwise available exemption of the award
under Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”).

3. Credit of Restricted Stock Units.

(a) After the end of the Performance Period, the Committee shall determine in
writing the extent, if any, to which the Performance Goal has been satisfied and
shall determine the number, if any, of Restricted Stock Units that shall be
credited to a book entry account established for the Grantee. Each Restricted
Stock Unit credited on behalf of the Grantee under this Section 3 shall
represent the contingent right to receive one Class A Common Share of the
Company (“Share”) and shall at all times be equal in value to one Share.

(i) If, upon the conclusion of the Performance Period, the Company achieves less
than             % of the Performance Goal, then the Grantee shall not receive a
credit of any Restricted Stock Units and this Agreement shall terminate
immediately without further action or notice.

(ii) If, upon the conclusion of the Performance Period, the Company achieves at
least             % of the Performance Goal but less than             % of the
Performance Goal, then the Grantee shall be credited with a number of Restricted
Stock Units, effective on the last business day of the second calendar month
immediately following the end of the Performance Period (the “Crediting Date”),
equal to the product of (A) the Target Number of Stock Units set forth above,
multiplied by (B) the applicable payout percentage set forth on the Performance
Matrix.

(iii) If, upon the conclusion of the Performance Period, the Company achieves
            % or more of the Performance Goal, then the Grantee shall be
credited with a number of Restricted Stock Units, effective on the Crediting
Date, equal to the product of (A) the Target Number of Stock Units set forth
above, multiplied by (B)            % (with the resulting product rounded to the
nearest whole number).

(b) Except as otherwise provided in Section 7 hereof, the Target Number of Stock
Units shall be forfeited automatically without further action or notice (i) in
the event that the Target Number of Stock Units are not earned pursuant to the
Performance Matrix, and (ii) in the event the Grantee ceases to be employed by
the Company or a Subsidiary through the end of the Performance Period. The
Target Number of Stock Units are also subject to the forfeiture provisions set
forth in Section 11 of the Plan (with the resulting product rounded to the
nearest whole number).

4. Vesting of Restricted Stock Units.

(a) The Restricted Stock Units, if any, credited to the Grantee pursuant to
Section 3 hereof for the Performance Period shall vest if the Grantee shall have
remained in the continuous service of the Company or a Subsidiary through the
vesting dates set forth below (each a “Vesting Date”) with respect to the
percentage of Restricted Stock Units set forth next to such date (rounded down
to the next whole number):

 

-2-



--------------------------------------------------------------------------------

Vesting Date

   Percentage of Restricted Stock
Units Vesting on such
Vesting Date  

March 15, 2010

   25 %

March 15, 2011

   25 %

March 15, 2012

   50 %

(b) Notwithstanding Section 4(a), the Restricted Stock Units credited to the
Grantee that have not yet vested under Section 4(a) shall immediately vest if,
during the period beginning immediately after the end of the Performance Period
and ending immediately prior to the last Vesting Date (such period, the “Vesting
Period”): (i) the Grantee ceases to be employed with the Company and its
Subsidiaries by reason of death or Disability; (ii) the Grantee terminates
employment with the Company and its Subsidiaries as a result of his Retirement;
or (iii) a Change in Control occurs while the Grantee is employed by the Company
or any Subsidiary.

(c) For purposes of Section 3(b) and this Section 4, the continuous employment
of the Grantee with the Company and its Subsidiaries shall not be deemed to have
been interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries.

5. Forfeiture of Restricted Stock Units. The Restricted Stock Units credited to
the Grantee that have not yet vested pursuant to Section 4 (including without
limitation any right to dividend equivalents described in Section 9 hereof
relating to dividends payable on or after the date of forfeiture) shall be
forfeited automatically without further action or notice if the Grantee ceases
to be employed by the Company or a Subsidiary prior to the applicable Vesting
Date other than as provided in Section 4(b) or Section 7. The Restricted Stock
Units are also subject to the forfeiture provisions set forth in Section 11 of
the Plan.

6. Payment of Restricted Stock Units.

(a) Except as may be otherwise provided in this Section or Section 7, the
Company shall deliver to the Grantee (or the Grantee’s estate in the event of
death) the Shares underlying the vested Restricted Stock Units within seventy
(70) days after the date that they become vested in accordance with Section 4.

(b) To the extent that the Grantee would satisfy the definition of Retirement
upon termination of employment (i.e., the Grantee is “Retirement-eligible”) on
the Grant Date or could become Retirement-eligible during the Performance Period
or the Vesting Period, or the Grantee’s right to receive payment of the
Restricted Stock Units otherwise constitutes a “deferral of compensation” within
the meaning of Section 409A of the Code, then notwithstanding Section 6(a), the
Shares underlying the Restricted Stock Units that become vested pursuant to
Section 4(b) or Section 7(b) hereof shall be delivered to the Grantee (or the
Grantee’s estate in the event of death) within seventy (70) days after the
earlier of (i) the first business day that is more than

 

-3-



--------------------------------------------------------------------------------

six months after the date of the Grantee’s “separation from service” within the
meaning of Section 409A of the Code (or, if the Grantee dies during such
six-month period, within seventy (70) days after the Grantee’s death); (ii) the
occurrence of a “change in the ownership,” a “change in the effective control”
or a “change in the ownership of a substantial portion of the assets” of the
Company within the meaning of Section 409A of the Code; or (iii) the Vesting
Date next following the date that the Restricted Stock Units become vested
pursuant to Section 4(b) or Section 7(b).

(c) The Company’s obligations with respect to the Restricted Stock Units shall
be satisfied in full upon the delivery of the Shares underlying the vested
Restricted Stock Units.

7. Impact of Certain Events During the Performance Period.

(a) Except as provided in Section 7(b), if the Grantee ceases to be an employee
of the Company or one of its Subsidiaries due to death, Disability or Retirement
prior to the end of the Performance Period, Grantee (or Grantee’s
representative) shall be credited, in accordance with Section 3, a number of
Restricted Stock Units that the Grantee would have received had he or she
remained employed with the Company through the end of the Performance Period,
prorated for the number of days during the Performance Period that the Grantee
was employed by the Company or a Subsidiary (and rounded down to the next whole
number). Notwithstanding anything contained in Section 4 or Section 6(b) to the
contrary, the Restricted Stock Units credited pursuant to this Section 7(a)
shall be fully vested and shall be paid, in their entirety, within seventy
(70) days after the end of the Performance Period; provided that if the Grantee
is “Retirement-eligible” on the Grant Date or could become Retirement-eligible
during the Performance Period or the Vesting Period, or the Grantee’s right to
receive payment of the Restricted Stock Units otherwise constitutes a “deferral
of compensation” within the meaning of Section 409A of the Code, then the
Restricted Stock Units credited pursuant to this Section 7(a) will be paid
within seventy (70) days after the earlier of (i) the end of the Performance
Period, or (ii) the occurrence of a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code.

(b) In the event that a Change in Control occurs during the Performance Period,
then, notwithstanding anything contained herein to the contrary, the Grantee
shall be credited with a number of Restricted Stock Units equal to the Target
Number of Stock Units and the Crediting Date shall be deemed to be the date
immediately prior to the Change in Control; provided that the Grantee either
(i) was employed by the Company or a subsidiary immediately prior to the Change
in Control, or (ii) ceased to be an employee of the Company and its Subsidiaries
due to death, Disability or Retirement during the Performance Period and prior
to the date of the Change in Control. Notwithstanding anything contained in
Section 4 to the contrary, the Restricted Stock Units credited pursuant to this
Section 7(b) shall be fully vested and shall be paid, in their entirety, within
thirty (30) days following the Change in Control; provided that if the Grantee
is “Retirement-eligible” on the Grant Date or could become Retirement-eligible
during the Performance Period or the Vesting Period, or the Grantee’s right to
receive payment of the Restricted Stock Units otherwise constitutes a “deferral
of compensation” within the meaning of Section 409A of the Code, then the
Restricted Stock Units credited pursuant to this Section 7(b) will be paid as
provided in Section 6(b).

 

-4-



--------------------------------------------------------------------------------

8. Dividend, Voting and Other Rights. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Performance Award or the Restricted Stock
Units credited to his or her account until such Shares have been delivered to
the Grantee in accordance with Section 6 or Section 7 hereof. The obligations of
the Company under this Agreement will be merely that of an unfunded and
unsecured promise of the Company to deliver Shares in the future, and the rights
of the Grantee will be no greater than that of an unsecured general creditor. No
assets of the Company will be held or set aside as security for the obligations
of the Company under this Agreement.

9. Payment of Dividend Equivalents. From and after the Crediting Date until the
earlier of (a) the time when the Restricted Stock Units are paid in accordance
with Section 6 or Section 7 hereof or (b) the time when the Grantee’s right to
payment of the Restricted Stock Units is forfeited in accordance with Section 5
hereof, on the date that the Company pays a cash dividend (if any) to holders of
Shares generally, the Grantee shall be entitled to a cash amount equal to the
product of (i) the dollar amount of the cash dividend paid per Share on such
date and (ii) the total number of unpaid Restricted Stock Units credited to the
Grantee as of such date (the “Dividend Equivalent”). The Dividend Equivalent
shall be paid to the Grantee at the same time that the related dividend is paid
to the holders of Shares. Dividend Equivalents will be subject to any required
withholding for federal, state, local, foreign or other taxes.

10. Transferability. Neither this Performance Award nor the Restricted Stock
Units may be transferred, assigned, pledged or hypothecated in any manner, or be
subject to execution, attachment or similar process, by operation of law or
otherwise, unless otherwise provided under the Plan. Any purported transfer or
encumbrance in violation of the provisions of this Section 10 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Performance Award or Restricted Stock Units.

11. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee.

12. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

13. Taxes and Withholding. To the extent the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall retain a number of Shares otherwise deliverable
hereunder with a value equal to the required withholding (based on the Closing
Price of the Shares on the date of delivery); provided that in no event shall
the value of the Shares retained exceed the minimum amount of taxes required to
be withheld or such other amount that will not result in a negative accounting
impact. If the

 

-5-



--------------------------------------------------------------------------------

Company or any Subsidiary is required to withhold any federal, state, local or
other taxes at any time other than upon delivery of the Shares under this
Agreement (for example, if Grantee is Retirement-eligible on the Grant Date or
could become Retirement-eligible during the Performance Period or the Vesting
Period), then the Company or Subsidiary (as applicable) shall have the right in
its sole discretion to (a) require the Grantee to pay or provide for payment of
the required tax withholding, or (b) deduct the required tax withholding from
any amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to the Grantee (other than deferred compensation subject to
Section 409A of the Code).

14. Adjustments. The number and kind of Shares deliverable pursuant to the
Restricted Stock Units are subject to adjustment as provided in Section 16 of
the Plan.

15. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Stock Units; provided, however, notwithstanding
any other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.

16. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent unless the Committee determines, in good
faith, that such amendment is required for the Agreement to either be exempt
from the application of, or comply with, the requirements of Section 409A of the
Code, or as otherwise may provided in the Plan.

17. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

18. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan, including the forfeiture provisions of Section 11 of the Plan. This
Agreement and the Plan contain the entire agreement and understanding of the
parties with respect to the subject matter contained in this Agreement, and
supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Stock Units.

19. Successors and Assigns. Without limiting Section 10, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

 

-6-



--------------------------------------------------------------------------------

20. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

21. Use of Grantee’s Information. Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

22. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Grant Date.

 

SCRIPPS NETWORKS INTERACTIVE, INC. By:  

 

  Kenneth W. Lowe   Chairman, President and Chief Executive Officer

You must indicate you acceptance of this Agreement by singing below no later
than                     , 2009 or this Agreement may be cancelled by the
Company, in its sole discretion. By signing below, you acknowledge that a copy
of the Plan, Plan Summary and Prospectus, and

 

-7-



--------------------------------------------------------------------------------

the Company’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”) either have been received by you or are available for viewing at
                    , and you consent to receiving this Prospectus Information
electronically, or, in the alternative, agree to contact                      at
                     to request a paper copy of the Prospectus Information at no
charge. You also represent that you are familiar with the terms and provisions
of the Prospectus Information and hereby accept the award on the terms and
conditions set forth herein and in the Plan.

 

 

Grantee Date:  

 

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE MATRIX

 

-9-